Dismissed and Memorandum Opinion filed March 4, 2004








Dismissed and Memorandum Opinion filed March 4, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01437-CV
____________
 
TCHEWAN ALILY@ MUCKWANGE, Appellant
 
V.
 
OFFICERS D.L.
GARCIA, GAW II AND A.J. VANDERBULL OF THE HOUSTON POLICE DEPARTMENT, SERGEANT
D.A. SIMMONS OF HOUSTON POLICE DEPARTMENT INTAKE, CAPTAIN READY AND OFFICERS
J.H. MURPHY AND G. REYNA OF PRECINCT NO. 7, Appellees
 

 
On Appeal from the
281st District Court
Harris County,
Texas
Trial Court Cause No.
03-40179
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed December 5,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On January 29, 2004, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 4, 2004.
Panel consists of Justices Yates,
Anderson, an d Hudson.